Citation Nr: 0703585	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  05-03 348A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to payment of educational assistance benefits 
under 38 U.S.C.A. Chapter 30, for on-the-job police officer 
training program from June 2001 to June 2003.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1995 to 
March 2000.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in St. Louis, Missouri (RO).


FINDINGS OF FACT

1.  The veteran was enrolled in an on-the-job police officer 
training program from June 20, 2001, to June 20, 2003.

2.  His Request for Change of VA Education Program or Place 
of Training, VA Form 22-1995, was received by the RO on 
August 20, 2004, and his VA Enrollment Certification, VA Form 
22-1999, was received by the RO on August 30, 2004.


CONCLUSION OF LAW

The criteria for retroactive education assistance benefits 
for the period from June 20, 2001, to June 20, 2003, have not 
been met.  38 U.S.C.A. §§ 3014, 3023 (West 2002); 38 C.F.R. § 
21.7131(a), (c) (3) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The facts of this case are not in dispute.  Review of the 
evidence of record shows that an Application for Educational 
Benefits, VA Form 22-1990, was initially received from the 
veteran in July 2000.  At that time, an Enrollment 
Certification, VA Form 22-1999, was also received, noting 
that the veteran intended to enroll in the St. Louis County 
Municipal Police Academy (Academy) for a term beginning 


April 17, 2000, and ending September 22, 2000.  However, 
documentation received from the veteran in September 2000 
notes that on July 26, 2000, he began a leave of absence from 
this program, intending to return beginning September 23, 
2000.  However, no documentation as to the veteran's 
subsequent reenrollment in this program is of record.

In August 2004, the RO received from the veteran a Request 
for Change of Program or Place of Training, VA Form 22-1995, 
noting a request for reimbursement or payment for an on-the-
job police officer training program in which he had been 
enrolled from June 2001 through June 2003.  The form also 
noted that the veteran had been graduated from the Academy in 
June 2001.  To that end, the Board notes that the on-the-job 
police officer training program was not the first course for 
which the veteran had sought educational benefits.  

When an eligible veteran reenters into training, the 
commencing date of his or her award of educational assistance 
is determined pursuant to 38 C.F.R. § 21.7131(a).  If, as is 
the case here, the claim for educational assistance is the 
second or subsequent award for the program of education the 
veteran is pursuing, the effective date of the award of 
educational assistance is the later of (i) the date the 
educational institution certifies under 38 C.F.R. § 21.7131 
(b) or (c) (pertaining to enrollment certification by an 
educational institution or training establishment); or (ii) 
the effective date of the approval of the course, or one year 
before the date VA receives the approval notice, whichever is 
later.  See 38 C.F.R. § 21.7131(a) (2) (2006).

When, as in this case, the veteran enrolls in a program of 
apprenticeship or other on-the-job training, the commencing 
date of the award of educational assistance shall be the 
first date of employment in the training position.  38 C.F.R. 
§ 21.7131(c) (3) (2006).  

Applying the facts of this case to the regulations cited 
above, the effective date of the award of educational 
assistance for the veteran's on-the-job police officer 


training program is August 20, 2003.  This is because even 
though the veteran's supervisor within the police department 
certified the veteran's employment with the on-the-job police 
officer training program as having begun on June 20, 2001, 
the evidence of record shows that the program ended on June 
20, 2003.  As 38 C.F.R. § 21.7131 (a) (2) proscribes the 
appropriate effective date to be the latter of the beginning 
date of the course (June 20, 2001), and the date one year 
prior to VA's receipt of the certification of enrollment 
notice (August 20, 2003), the appropriate effective date of 
the veteran's award of educational assistance is August 20, 
2003.  Thus, no entitlement exists for any on-the-job 
training which occurred prior to that date.  

The veteran contends that he was unaware that he could have 
applied for these specific benefits at an earlier time, and 
that his service to both his community and his country should 
be taken into consideration in light of the fact that his 
application for benefits was received only two months after 
the pertinent deadline.  The Court of Veterans Appeals (COVA) 
(now Court of Appeals for Veterans Claims), however, has held 
that such matters are no exception to VA regulations; 
ultimately, persons dealing with the United States government 
were charged with knowledge of federal statutes and lawfully 
promulgated agency regulations, regardless of actual 
knowledge or hardship resulting from innocent ignorance.  See 
Morris v. Derwinski, 1 Vet. App. 260 (1991), citing Fed. Crop 
Ins. Corp. v. Merrill, 332 U.S. 380, 384-5 (1947).  

The Board is bound by applicable law and regulations when 
determining a claim for VA benefits.  Here, the regulatory 
criteria governing commencement dates of awards of Chapter 30 
educational assistance benefits are clear and specific.  
Pursuant to these criteria, there is no basis upon which to 
grant the veteran Chapter 30 benefits for a period of 
training with the St. Louis County Police Department from 
June 20, 2001, to June 20, 2003.  Therefore, the Board finds 
the claim must be denied.  




ORDER

Payment of educational assistance benefits under 38 U.S.C.A. 
Chapter 30, for 
on-the-job police officer training program from June 2001 to 
June 2003, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


